Rabin, J. (dissenting in part).
I dissent in part. I would not grant summary judgment to the defendant declaring that the management contract of April 27, 1954 was not extended.
Plaintiffs asked that summary judgment be granted in favor of them, while defendant sought the same relief in her favor. Counsel for both sides state that there is sufficient in the papers to enable the court to dispose of the issue. However, their statement to that effect does not make it so. I am of the opinion that there is not sufficient before us to permit a finding at this time as to whether or not the management contract was extended.
As indicated by the majority, a determination of the question at issue must depend essentially on how we construe the letter from Janos & Janos, dated May 8,1963, addressed to the defendant and the latter’s reply to that letter. The majority characterized the wording of those documents as being “plain and unambiguous.” I do not agree. I think that they are ambiguous.
The proposal of the plaintiffs, contained in their letter of May 8, provided, inter alia, that if the defendant agreed and consented to the new first mortgage, she would ‘ ‘ continue to receive [her] monthly payments of $500.00 under the same arrangements as in the past for the entire term of the new first mortgage.” The response, in authorizing the closing of the new *537mortgage, states that such authorization is “ as outlined in your letter addressed to me dated May 8, 1963.”
As I read the aforesaid documents they do not indicate clearly what the parties intended, if anything, relative to the question of renewal of the management agreement. Considering the language of the document in its entirety, its ambiguity is readily evident. May the statement with respect to the continuance of the monthly payments of $500 be considered a commitment on the part of the plaintiff? It would appear that it could be so considered. If so, does the language that the payments should be made “ under the same arrangements as in the past ”, mean under the same terms as the original contract and, therefore, connote a continuance of the management contract under which the obligation to make such monthly payments was assumed? While it cannot be said with certainty, it may well be that such is the meaning to be ascribed to that language. Similarly, what is the meaning and significance of the clause “for the entire term of the new first mortgage ’ ’ ? Does it mean that the original contract is to be renewed on the same terms for the life of the mortgage? Again, there is ambiguity which needs resolution.
Since I find the existence of these ambiguities, I am as heretofore stated, of the opinion that more than the writings and the affidavits submitted is required to enable their resolution. While the attorneys have stated that they believe this court is able to make a decision on this record, they have not said that there is no additional evidence available which would be of assistance in resolving the ambiguities. Short of such a statement I believe a trial is required.
If I were required to make a decision on the record before us, I would be inclined to grant judgment for the plaintiffs. It could very well be that if subsequent to the closing of the mortgage the plaintiffs failed to make payment of $500 per month to the defendant, they would have great difficulty in defending an action based upon the commitment that could be spelled out from the documents. It would seem to me that the papers spell out a continuance of the management contract rather than the contrary.
However, as I have indicated above, I do not think that the papers are quite that clear. I believe a trial is in order to assist in determining the intention of the parties.
Accordingly, I vote to deny summary judgment on the question of whether the management contract was renewed, without prejudice however, to a renewal of an application for such relief *538upon additional papers, if the parties or any of them are so advised.
McNally, Stevens and Staley, JJ., concur with Eager, J.; Babin, J. P., dissents in part in opinion.
Order, entered on February 7, 1964, modified, on the law, to provide that the motion and the cross application for summary judgment are granted to the extent of directing judgment declaring that the April 27, 1954 contract between the parties was not extended by the alleged contract set forth in the May 8, 1963 letter from Janos & Janos to defendant, and defendant’s written authorization with respect thereto, and declaring that the April 27, 1954 contract expired on September 30, 1963; directing that the issues arising under defendant’s counterclaim be remanded for trial; and the order is otherwise affirmed, with $20 costs and disbursements to the defendant. Settle order on notice.